Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is considered by the examiner.
Drawings
The drawings submitted on 10/28/202 has been considered.
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a catalyst for a fuel cell comprising: an oxygen atom, a nitrogen atom a pentavalent phosphorous atom and a transition metal atom. The transition metal atom is represented by M, the catalyst for fuel cells is represented by chemical formula MOxNyPz -and the transition metal atom is at least one selected from the group consisting of titanium atom, a tantalum atom, a niobium atom and zirconium atom.
The closest prior art JP2012-246559 to Horie et al. discloses a composition for an electrode material comprising Ti-P-O-N in which the composition comprises phosphorus comprises 5-50%, the oxygen comprises 5-50% and Ti is 10-80%. The Horie et al. xNyPz -and the transition metal atom is at least one selected from the group consisting of titanium atom, a tantalum atom, a niobium atom and zirconium atom.
The prior art JP2016219179 to Takayuki reference discloses a first electrode catalyst layer is formed in a first opening provided in a first gasket layer having a frame shape, a second electrode catalyst layer is formed in a second opening provided in a second gasket layer having a frame shape, the first electrode catalyst layer and second electrode catalyst layer are bonded to the opposite surfaces of a polymer electrolyte membrane having shapes equivalent to those of the first electrode catalyst layer and second electrode catalyst layer, and then the first and second gasket layers, and the first and second electrode catalyst layers, bonded to the opposite surfaces of a polymer electrolyte membrane, are sandwiched by the first and second diffusion layers thus obtaining a membrane electrode structure. However, the Takayuki reference does not disclose, nearly disclose or provide motivation to modify the catalyst to comprise a composition of an oxygen atom, a nitrogen atom a pentavalent phosphorous atom and a transition metal atom. The transition metal atom is represented by M, the catalyst for fuel cells is represented by chemical formula MOxNyPz -and the transition metal atom is at least one selected from the group consisting of titanium atom, a tantalum atom, a niobium atom and zirconium atom.
The prior art WO2018/117254 to Lee et al. discloses a catalyst made of titanium oxynitride having a high oxygen reducing ability. The oxygen reduction catalyst of the present invention has a nitrogen element content of 0.1 to 2.0% by mass, has a rutile-type titanium dioxide crystal structure in powder X-ray diffraction measurement, and has a signal in X-ray photoelectron spectroscopy. It is a titanium oxynitride having an intensity ratio N-Ti-N / O-Ti-N in the range of 0.01 to 0.50. However, the Lee et al. reference does not disclose, nearly disclose or provide motivation to modify the catalyst to comprise a composition of an oxygen atom, a nitrogen atom a pentavalent phosphorous atom and a transition metal atom. The transition metal atom is represented by M, the catalyst for fuel cells is represented by chemical formula MOxNyPz -and the transition metal atom is at least one selected from the group consisting of titanium atom, a tantalum atom, a niobium atom and zirconium atom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725